DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to the applicant’s arguments filed on 11/22/2021, wherein: claims 1, 2, 4-7, 8, and 13 have been amended, claim 16 has been canceled, and no new claims were added. Accordingly, claims 1, 2, and 4-15 are pending now.  
Response to Arguments
Applicant's arguments filed on 11/22/2021 with respect to the 112(a) and 112(b) rejections of the claims have been fully considered and they are considered persuasive. Therefore, these rejection have been withdrawn. However, upon further consideration, new grounds of rejection have been made in view of the amendments of the independent claims (see 112(b) rejection below).
Applicant's arguments filed on 11/22/2021 with respect to rejections of claims 1, 2, 4-7, 13-15 under 103 in view of Ernst, Jr. et al and Beggs have been fully considered but they are not persuasive. 
Applicant argues that Ernst, Jr, et al in view of Beggs fails to disclose "using the position of the at least one industrial truck within the driving route at the time point transmitted to the superordinate control unit to identify an upcoming portion of the driving route requiring a change in the operating state; calculating an adjustment of the protective field to be monitored based on the change in operating state; transmitting the adjustment of the position of the protective field to be monitored based on the change in the operating state before the at least one industrial truck reaches the upcoming portion of the driving route; and transmitting the change in the operating state after the position of the protective field is adjusted" as recited in amended claims 1 and 13. The examiner respectfully disagrees with this argument. As shown in the 103 rejection below, Ernst, Jr, et.al discloses using the position of the at least one industrial truck within the driving route at the time point transmitted to the 
Furthermore, in paragraph [0035], Beggs teaches modulation of the warning field based on speed and/or direction of travel in the form of a modulation signal. That is, this paragraph explicitly recites: “The modulation of the warning field for a turning forktruck may be performed in advance of the actual movement to give a prospective quality to the warning by using the rotational position and the rotational speed of the steering wheel as a modulation signal” and “provide the forktruck with a turn signal switch such that activation of the right turn switch by the forktruck operator (trained to activate the switch several seconds before initiating the turn) would serve as the trigger for modulating the warning field in the manner of FIG. 4B”.
Therefore, modifying Ernst, JR, et al. in view of Beggs discloses the claimed subject matter from claims 1 and 13. 
Furthermore, the applicant argues that Beggs adjusts a "warning field" in response to an operator of the forklift actuating a turn signal and not based on a future change in the operating state, and that there is no automatic adjustment of the "warning field" based on an upcoming portion of the driving route. The examiner respectfully disagrees with this argument. Adjusting the warning field in response to a turn signal is by default based on a future change in the operating state detected by the operator (turn). Furthermore, the turn signal is a separate entity that is manually activated by the 
The arguments with respect to claim 16 are considered moot because this claim has been canceled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite: “the position of the protective field”. There is insufficient antecedent basis for the position of the protective field in the claims. 
Furthermore, claim 1 recites: “the adjustment of the position of the protective field”. Although the claim recites calculating an adjustment of the protective field, there is insufficient antecedent basis for “the adjustment of the position of the protective”. Therefore, the metes and bounds of the claims are indefinite. 
Claims 2-12, and 14-15 depend from claims 1 and 13, include all of their limitations, and do not cure their deficiencies, rendering them rejected under the same rationale. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Jr. et al. (US7124027B1) in view of Beggs (US 20150170498A1).
Regarding claim 1, Ernst, Jr. et al. discloses a method for autonomously controlling at least one industrial vehicle the method comprising (abstract; Col. 4, Lines 25-30): 
determining a driving job for the at least one industrial truck using a superordinate control unit, wherein the driving job comprises a driving route and an operating state (Fig. 4; Col. 11, Lines 1-65: different heuristics to find path of the host vehicle, path detector module 312; Fig. 6: state view of the system 100; Col. 13, Lines 25-37); 
transmitting the driving job from the superordinate control unit to a transceiver of the industrial truck (Fig. 3, Col. 9, Lines 42-46; Col. 12: Lines 1-4; Fig. 4, Driving job from scene and path detector module 312 to threat detector module 318);
generating a protective field positioned relative to the at least one industrial truck to be monitored according to the operating state using at least one sensor (Fig. 1, zone 108; Col. 9, Lines 40-
driving the at least one industrial truck in the operating state along the driving route transmitted to the transceiver (Fig. 1); 
transmitting a position of the at least one industrial truck within the driving route at a time point to the superordinate control unit (Col. 11, Lines 25-30: identifying vehicle locations based by identifying stationary object points along the travel path of the vehicle; Lines 51-52: GPS);
using the position of the at least one industrial truck within the driving route at the time point transmitted to the superordinate control unit to identify an upcoming portion of the driving route requiring a change in the operating state (Col. 11, Lines 30-37, Lines 45-57: identifying and track the travel road ahead of the vehicle such as curvature; Col. 16, Lines 25-30: road grade (curvature versus straight road) require change in operating state, e.g. speed; Col. 7, Lines 5-15: Threat assessment subsystem 300);
calculating an adjustment to the protective field to be monitored based on the change in the operating state (Col. 9, Lines 39-42: “forward-looking radar”; “The scanner control module 204 controls the use of the sensor, including any movement of 40 the sensor and the range of the sensor data that is obtained with the sensor”);
However, although Ernst, Jr. et al. discloses that a scanner control module 204 in Fig. 3 which controls the use, movement, and range of the sensor data; it does not explicitly state transmitting the adjustment of the position of the protective field to be monitored based on the change in the operating state before the at least one industrial truck reaches the upcoming portion of the driving route and transmitting the change in the operating state after the position of the protective field is adjusted.
On the other hand, Beggs teaches calculating an adjustment of the protective field to be monitored based on the change in operating state; transmitting the adjustment of the position of the 
It would have been obvious for someone with ordinary skill in the art to modify the Ernst, Jr. et al. reference to include the features of the Beggs reference and transmit an adjustment of the protective field in response to an upcoming driving situation. This will enable a better accommodation the change in the driving situation such as when driving on a curved road, as shown in Fig. 4A of Beggs.  
Regarding claim 13, Ernst Jr. et al. discloses a system for autonomously controlling at least one industrial truck comprising (Abstract; Col. 4, Lines 25-30): 
a transceiver positioned on the at least one industrial truck; at least one sensor; a superordinate control unit (Fig. 3) configured to:
determine a driving job for the at least one industrial truck, wherein the driving job comprises a driving route and an operating state (Fig. 4; Col. 11, Lines 1-65: different heuristics to find path of the host vehicle, path detector module 312; Fig. 6: state view of the system 100; Col. 13, Lines 25-37), 
transmit the driving job to the transceiver of the at least one industrial truck (Fig. 3, Col. 9, Lines 42-46; Col. 12: Lines 1-4; Fig. 4, Driving job from scene and path detector module 312 to threat detector module 318), 
generate a protective field positioned relative to the at least one industrial truck according to the operating state using the at least one sensor (Fig. 1, zone 108; Col. 9, Lines 40-41; operating state is any state that the vehicle is initially using to operate based on the explanation of Fig. 6),
driving the at least one industrial truck in the operating state along the driving route (Fig. 1),
determine a position of the at least one industrial truck within the driving job to be performed by the at least one industrial truck (Col. 11, Lines 25-30: identifying vehicle locations based by identifying stationary object points along the travel path of the vehicle; Lines 51-52: GPS), 5Application No.: 16/247,905Docket No.: 61874US-25; 3097030US01
use the position to identify an upcoming portion of the driving route requiring a change in the operating state (Col. 11, Lines 30-37, Lines 45-57: identifying and track the travel road ahead of the vehicle such as curvature; Col. 16, Lines 25-30: road grade (curvature versus straight road) require change in operating state, e.g. speed; Col. 7, Lines 5-15: Threat assessment subsystem 300);
determine an adjustment to the protective field based on the upcoming portion of the driving route (Col. 9, Lines 39-42: “forward-looking radar”; “The scanner control module 204 controls the use of the sensor, including any movement of 40 the sensor and the range of the sensor data that is obtained with the sensor”);
However, although Ernst, Jr. et al. discloses that a scanner control module 204 in Fig. 3 which controls the use, movement, and range of the sensor data; it does not explicitly state adjust the position of the protective field monitored by the industrial truck based on the upcoming driving portion before the industrial truck reaches the upcoming driving portion; and a vehicle control system configured to change the operating state after the protective field is adjusted.
On the other hand, Beggs teaches adjust the position of the protective field monitored by the industrial truck based on the upcoming driving portion before the industrial truck reaches the upcoming driving portion; and a vehicle control system configured to change the operating state after the protective field is adjusted (paragraph [0035], p. 4: modulation of the warning field based on speed 
It would have been obvious for someone with ordinary skill in the art to modify the Ernst, Jr. et al. reference to include the features of the Beggs reference and adjust of the protective field in response to an upcoming driving situation. This will enable a better accommodation the change in the driving situation such as when driving on a curved road, as shown in Fig. 4A of Beggs.  
adjust the protective field monitored by the industrial truck based on the upcoming driving portion before the industrial truck reaches the upcoming driving portion; and  wherein the change in the driving function causes the change in the operating state after the protective field is adjusted.
Regarding claim 2, Ernst, Jr. et al. discloses a control command for generating the protective field is sent to the at least one industrial truck by the superordinate control unit in response to the upcoming portion of the driving route requiring the change in the operating state (Fig. 3; Col. 9, Lines 40-41). 
Regarding claim 4
Regarding claim 5, Ernst, Jr. et al. discloses the change in the operating state comprises driving at an increased speed (Col. 16, Lines 27-35: straight road versus curved road and dense traffic environment require additional acceleration of the vehicle). 
However, Ernst, Jr. et al. does not explicitly state the protective field is expanded to cover a larger area in front of the industrial truck before the industrial truck starts driving at an increased speed.
On the other hand, Beggs teaches the protective field is expanded to cover a larger area in front of the industrial truck before the industrial truck starts driving at an increased speed (Paragraph [0034], Lines 1-5; Figure 3A, B: Fast moving versus slow moving truck). 
It would have been obvious to someone with ordinary skill in the art before the effective filing date of the current invention to modify the teachings of Ernst, Jr. et al. to incorporate the teachings of Beggs such that the predicted trajectory is adapted and/or expanded according to the different speeds adopted by the industrial truck. This will provide better monitoring of the zones near the truck as the driving conditions change. 
Regarding claim 6, Ernst, Jr. et al. discloses the adjusted protective field continues to be monitored after the upcoming portion of the driving route has passed (Col. 9, Lines 35-42: Monitoring and controlling the movement and range of the sensors (broadly); Fig. 1, Zone 108 does not disappear while the vehicle is passing the curve).
Regarding claim 7, Ernst, Jr. et al. does not explicitly state the at least one industrial truck is a tow car of a tugger train comprising at least one trailer, and wherein the adjusted protective field continues to be monitored even after the tow car leaves the upcoming portion of the driving route until the at least one trailer has also left the upcoming portion of the driving route. 
However, Beggs teaches the at least one industrial truck is a tow car of a tugger train comprising at least one trailer ([0004], Lines 13,14), and wherein the adjusted protective field continues to be 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Jr. et al. to incorporate the teachings of Beggs to include a tugger train comprising at least one trailer as opposed to only including the moving vehicle shown in Figure 1. Ernst, Jr. et al. discloses that the system is applicable on a wide variety of different vehicles 102 including trains, robots, forklifts (and other types of mobile industrial equipment),at a high level of generality. Therefore, the system of Ernst, Jr. et al. should also apply to a tugger train comprising at least one trailer (something is carried or conveyed), and continue to monitor the predicted trajectory as the conditions of the trailer (which contributes to the driving speed and direction of the vehicle) change through the movement of the vehicle. Monitoring all the components of the vehicle provides further control over the whole operational zone/trajectory of the vehicle regardless to how it is functioning (with or without a trailer).
Regarding claim 14, Ernst, Jr. et al. discloses the at least one industrial truck is an autonomously or automatically driving industrial truck (Fig. 4, ACC 416; a vehicle using adaptive cruise control is considered automatically driven).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Jr. et al. and Beggs in further view of Satoshi (WO-2006054678-A1; all text citations correspond to the attached translation).
Regarding claim 8, Ernst, Jr. et al. does not explicitly state the change in the operating state further comprise a steering angle to be adopted by the at least one industrial truck, and wherein the at least one industrial truck is stopped if the adopted steering angle exceeds a maximum angle specified by the driving job. 

It would have been obvious to one in the ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Jr. et al. to incorporate the teachings of Satoshi, to include the steering angle of the industrial truck, and stop the industrial truck if the steering angle exceeds a predetermined limit. Since the predicted trajectory and sensor zones disclosed in Ernst, Jr. et al. are dependent on various vehicle conditions (speed, direction, location, movement), monitoring the steering angle improves the accuracy of determining the predicted trajectory and the corresponding areas of intersection. This will enable the system to better monitor, protect, and control the industrial truck from dangerous driving conditions. 
Regarding claim 9, Ernst, Jr. et al. teaches monitoring a steering direction adopted by the at least one industrial truck (Col. 4, Lines 53: “investigate multiple directions with multiple sensors”). However, Ernst, Jr. et al. does not explicitly state the at least one industrial truck is 14stopped if the monitored steering direction deviates from a steering direction specified by the driving job.
However, Satoshi teaches the at least one industrial truck is 14stopped if the monitored steering direction deviates from a steering direction specified by the driving job ([0175]). 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Jr. et al. to incorporate the teachings of Satoshi, to stop the car if the steering direction exceeds a predetermined limit. This will enable the system to better monitor, protect, and control the industrial truck from dangerous driving conditions. 
Regarding claim 10, Ernst, Jr. et al. discloses monitoring a speed adopted by the at least one industrial truck (Fig. 7; Col. 8, Lines 1-5). However, James does not explicitly state the at least one 
However, Satoshi teaches the at least one industrial truck is stopped if the monitored adopted speed exceeds a maximum speed specified by the driving job ([0193]). 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Jr. et al. to incorporate the teachings of Satoshi, to stop the car if the speed exceeds a predetermined limit. This will enable the system to better monitor, protect, and control the industrial truck from dangerous driving conditions. 
Regarding claim 11, Ernst, Jr. et al. does not explicitly state the protective field is positioned depending on the steering angle. 
However, Satoshi teaches the protective field is positioned depending on a discrete steering angle ([0188]: minimum turning radius [-representing the protective field] calculated based on the turning angle β). 
It would have been obvious to one in the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ernst, Jr. et al. to incorporate the teachings of Satoshi, to predict the trajectory and areas of intersection based on a discrete steering angle, such that the operational trajectory can be adjusted in several stages with an increasing steering angle. For each of the steering angle areas, a synchronization with a specified steering angle by the driving job can take place as disclosed in the specification of Flottran et.al. ([0017]). 
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Jr. et al. and Beggs in further view of James (EP 3035074 A1).
Regarding claims 12 and 15, Ernst, Jr. et al. does not explicitly state the superordinate control unit is a server.

	It would have been obvious for someone with ordinary skill in the art before the effective filing date of the claimed invention, to have modified Ernst, Jr. et al. to incorporate the teachings of James and include a server. Doing so would provide more processing power and efficiency to the other modules in the system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669